Citation Nr: 9929375	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1998 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating, effective from February 27, 
1996.

The veteran asserts that the evaluation currently in effect 
for his service-connected PTSD is not adequate.  It is 
maintained that his PTSD is manifested by increased 
symptomatology that more nearly approximates the criteria for 
a higher evaluation.  Specifically, the veteran asserts that 
his PTSD symptoms include nightmares, flashbacks, 
uncontrolled anger, depression, low self-esteem, fatigue, 
feelings of guilt, insomnia, self-isolation, suicidal 
ideation, homicidal ideation, anxiety, decreased libido, and 
intrusive thoughts. 

Initially, the Board notes that the schedular rating criteria 
changed during the pendency of the veteran's claim.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria, with those more favorable to the veteran 
being used to assign a rating.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  (The record on appeal shows that the 
June 1998 statement of the case provided the veteran with 
notice of this change.)

However, the Board finds that, given the need to consider 
both sets of rating criteria, the record currently on appeal 
is lacking.  This is so, in part, because the record contains 
such varying opinions as to the degree of disability caused 
solely by the veteran's service-connected PTSD.  Therefore, a 
remand for further evidentiary development is required.

Specifically, the VA examiner that conducted both the 
veteran's October 1996 and March 1998 examinations reported 
that the veteran was married, lived with his wife, and was 
employed.  Adverse symptomatology reported by this examiner 
included the veteran's mood being anxious and depressed, eye 
contact being limited, and his appearing tense (i.e., he 
never smiled or laughed during the interviews and had sweaty 
hands).  It was also reported that he evidenced some 
difficulties concentrating, had unspontaneous speech, had an 
appropriate but restricted affect, and had mildly impaired 
recent and/or immediate memory.  Moreover, his concentration 
was moderately impaired.  It was also noted that the veteran 
reported that he was irritable, had occasional homicidal 
thoughts, had nightmares, was paranoid, and was 
hypervigilant.  Otherwise, the veteran was adequately dressed 
and groomed, and was alert, oriented, and cooperative.  In 
addition, psychomotor activity was within normal limits.  He 
did not appear to be psychotic, insight was fair, and his 
fund of general information, abstract thinking, and judgment 
were intact.

Despite the aforementioned VA examinations, more severe 
difficulties are suggested by other, more recent, evidence of 
record.  An April 1998 VA hospitalization record shows that 
the veteran was hospitalized to undergo a PTSD treatment 
program and reflects, among other things, that the veteran 
was "totally disabled."  It was also noted that his Global 
Assessment of Functioning (GAF) score was 50 upon admission 
and 55 upon discharge.  Tellingly, under DSM IV a GAF score 
of 55 suggests that psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental, Fourth Edition.  Additionally, contemporaneous 
April 1998 counseling records show that the veteran was 
hospitalized for a six-week PTSD program.  Adverse 
symptomatology included nightmares, flashbacks, intrusive 
thoughts, insomnia, fatigue, rage, social isolation, anxiety, 
depression, and an inability to get along with fellow 
workers.  Moreover, it was reported that the veteran was only 
able to keep his job by isolating himself from fellow 
employees.  It was noted that the veteran had frequent surges 
of anger that required that he leave work.

Subsequently, a June 1998 VA examiner reported that the 
veteran had "moderate to severe" PTSD that was causing 
"significant social and industrial impairment."  Moreover, 
it was opined that the veteran's GAF score had dropped to 40.  
Tellingly, under DSM IV a GAF score of 40 suggests that 
psychiatric disability is manifested by "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .)."  
Id.  

Thereafter, a July 1998 letter prepared by a VA therapist 
shows that the veteran's adverse symptomatology caused a ". 
. . significant inability to establish and maintain 
functional social and work relationships," and characterizes 
the veteran's PTSD as causing "severe" problems with his 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Similarly, August 1999 letters from a VA clinical 
psychologist and a VA psychiatrist indicate that the veteran 
had "severe" PTSD, was potentially violent and possibly 
homicidal, was a serious and highly threatening risk to the 
safety of other employees in his work environment, and/or was 
"disabled for work."

Given the varying characterizations of the degree of 
disability caused by PTSD, and the need to evaluate the 
veteran's disability under both sets of rating criteria, the 
Board concludes that VA's duty to assist requires that his 
claim be remanded for a clarifying VA examination.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

The Board also observes that the veteran has provided 
information about repeated treatment for PTSD at a VA medical 
center (VAMC) in Salem.  Furthermore, both VA treatment 
records and examination reports document that the veteran was 
hospitalized to undergo a six-week PTSD counseling program 
starting in March 1998, that he underwent both individual and 
group therapy for PTSD at least every two weeks at a VAMC, 
and that he had some type of treatment at a VetCenter.  
However, except for a few PTSD counseling records, copies of 
the foregoing treatment records do not appear in the record 
on appeal.  Therefore, on remand, the RO must also obtain and 
associate with the record on appeal copies of such records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the record on appeal, the 
RO should obtain and associate with the 
record copies of the veteran's counseling 
records on file with VA medical center 
(VAMC) in Salem, VA PTSD hospital records 
from March 1998, counseling records from 
Daniel E. Lonnquist, Ph.D., counseling 
records from Robert L. Leoner, M.D., all 
group counseling records, and any records 
on file with the VetCenter.  38 C.F.R. 
§ 3.159 (1998).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claim's folder, provide an 
opinion as to all symptoms attributable 
to PTSD only, and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
PTSD on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  Additionally, a GAF score 
should be provided, and the examiner 
should explain its meaning in terms 
consistent with rating criteria.  All 
opinions provided should be reconciled 
with other opinions of record, including 
the April 1998 VA treatment record which 
included a reference to the veteran being 
totally disabled.

3.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those 
more favorable to the claim.  The RO 
should also consider whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
June 1998 statement of the case, 
including the letters prepared by the 
veteran's VA counselors received by the 
Board in August 1999.

After the veteran has been given an opportunity to respond to 
the SSOC, the claim's folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


